--------------------------------------------------------------------------------

Ex. 10.59




AMENDMENT TO CONSOLIDATED, AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT AND LOAN DOCUMENTS




THIS AMENDMENT TO CONSOLIDATED, AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
AND LOAN DOCUMENTS dated as of October 31, 2007 (the “Amendment”), is by and
between TEXTRON FINANCIAL CORPORATION, a Delaware corporation (the “Lender”),
and SILVERLEAF RESORTS, INC. (formerly known as SILVERLEAF VACATION CLUB, INC.),
a Texas corporation (the “Borrower”).




W I T N E S S E T H:


WHEREAS, Lender and Borrower are parties to that certain Consolidated, Amended
and Restated Loan and Security Agreement dated as of February 21, 2007 (the
“Agreement”), pursuant to which, among other things, the Inventory Loan
Component was increased to $40,000,000.00 and Borrower executed its Amended and
Restated Secured Promissory Note (Inventory Component) in favor of the Lender in
the amount of $40,000,000.00 (the “Inventory Note”);


WHEREAS, Borrower has requested and Lender has agreed to further modify the
terms of the Agreement to increase the amount of the Inventory Loan Component
from $40,000,000.00 to $50,000,000.00.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:


1.     Defined Terms.  Except as expressly set forth herein, terms used but not
defined herein shall have the meaning ascribed to such terms in the Agreement.


2.             Commitment.  The term “Commitment” is hereby amended, in its
entirety, as follows:


“Commitment.  The term “Commitment” shall refer singly to the obligation of
Lender to make a Loan or Loans to Borrower and collectively to all Loans to be
made by Lender to Borrower as provided herein.  The maximum aggregate Commitment
of Lender hereunder shall be $100,000,000.00, provided, however, that the
maximum Commitment of Lender with respect to the Acquisition Loan Component
shall be $20,000,000.00, the Maximum Commitment of the Lender with respect to
the Inventory Loan Component shall be $50,000,000.00 and the Maximum aggregate
Commitment of Lender with respect to the Acquisition Loan Component and the
Inventory Loan Component shall be $50,000,000.00.”


3.             Inventory Loan Component.  The term “Inventory Loan Component” is
hereby amended, in its entirety, to read as follows:

 
 

--------------------------------------------------------------------------------

 

“Inventory Loan Component.  The term “Inventory Loan Component” shall mean that
certain $50,000,000.00 timeshare interval inventory loan provided by Lender to
Borrower pursuant to this Agreement.”


4.             “Inventory Note.”  Notwithstanding anything in the Agreement to
the contrary, the term “Inventory Note” shall be deemed to refer to the
Inventory Note, a copy of which is attached hereto as Exhibit A, which shall be
executed and delivered by Borrower to Lender on the date hereof.


5.             The Agreement is hereby amended in part to add the following new
provision:


“Studio Unit.  The term “Studio Unit” shall mean a Unit containing approximately
385 square feet without separate bedrooms, but containing a fully equipped
kitchen, a full bath room and a dining area.”


6.             Section 2.2(b) of the Agreement is hereby amended in part to add
the following:


“Notwithstanding anything in this Section 2.2(b) to the contrary, Advances of
the Inventory Loan Component for Studio Units outstanding from time to time may
not exceed, in the aggregate, the lesser of 15% of the Retail Value of the
Studio Units for which such Advances have been made or
$10,000,000.00.  Furthermore, notwithstanding anything in this Section 2.2(b) or
Section 2.2(c) to the contrary, the aggregate amount of all Advances outstanding
from time to time with respect to the Acquisition Loan Component and the
Inventory Loan Component may not exceed, in the aggregate, $50,000,000.00.”


7.             Section 2.2(c) of the Agreement is hereby amended in part to add
the following:


“Notwithstanding anything in this Section 2.2(c) or Section 2.2(b) to the
contrary, the aggregate amount of all Advances outstanding from time to time
with respect to the Acquisition Loan Component and the Inventory Loan Component
may not exceed, in the aggregate, $50,000,000.00.”


8.             Section 2.5(c)(ii) of the Agreement is hereby amended in part to
add the following:


“Notwithstanding anything in this Section 2.5(c)(ii) to the contrary, commencing
on October 31, 2009 and on each October 31st thereafter until the Final Maturity
Date of the Inventory Loan, in addition to all other payments required under
this Agreement, Borrower shall pay to Lender the sum of $2,000,000.00 on each
such date, which amount shall be applied to reduce the outstanding principal
balance of the Inventory Loan Component attributable to the Studio Units.”


9.             Commitment Fee.  In consideration of Lender’s agreement to
increase the Inventory Loan Component as set forth herein, Borrower agrees to
pay Lender, upon execution of this Amendment by Borrower, a commitment fee of
$100,000.00 and Lender’s legal fees incurred in connection with this Amendment.

 
 

--------------------------------------------------------------------------------

 

10.           Further Documentation.  Borrower agrees to execute and deliver to
Lender: (i) the Inventory Note in the form attached hereto as Exhibit A, and
(ii) any and all additional documentation as Lender may now or hereafter require
in order to effectuate the terms and conditions of this Agreement.
 
11.           Effect of Amendment.  Except as herein expressly amended, the
Agreement shall remain in full force and effect.


12.           Ratification and Confirmation.  Except as herein expressly
amended, Borrower hereby ratifies, confirms, assumes and agrees to be bound by
all of representations, warranties, statements, covenants and agreements set
forth in the Agreement and the other Loan Documents.  The Borrower reaffirms,
restates and incorporates by reference all of the representations, warranties,
covenants and agreements made in the Loan Documents as if the same were made as
of this date.  The Borrower agrees to pay the Loan and all related expenses, as
and when due and payable in accordance with the Loan Agreement and the other
Loan Documents, and to observe and perform the Obligations, and do all things
necessary which are not prohibited by law to prevent the occurrence of any Event
of Default.  In addition, to further secure, and to evidence and confirm the
securing of, the prompt and complete payment and performance by the Borrower of
the Loan and all of the Obligations, for value received, Borrower
unconditionally and irrevocably assigns, pledges and grants to Lender, and
hereby confirms or reaffirms the prior granting to Lender of, a continuing first
priority Lien, mortgage and security interest in and to all of the Collateral,
whether now existing or hereafter acquired.  Also, as provided in the Loan
Documents, the Loan is and shall be further secured by the Liens and security
interests in favor of Lender in the Properties and interest relating to
Additional Eligible Resorts, which now or hereafter serve as collateral security
for any Obligations.  On the date of this Amendment and thereafter upon
satisfaction of the requirements for approval by Lender of Additional eligible
Resorts, Borrower shall record, or cause to be recorded, such mortgages, deeds
of trust, deeds to secure debt, assignments, pledges, security agreements and
UCC Financing Statements in the appropriate public records of the state in which
each Resort is located to further evidence and perfect the Lender’s Lien on the
Collateral.  Borrower agrees to deliver or cause to be delivered by its
Affiliates, such mortgages, deeds of trust, deeds to secure debt, assignments,
pledges, security agreements and UCC Financing Statements as Lender may deem
necessary to further evidence and perfect the Lender’s Lien on the Collateral.


13.           Estoppel.  The Loan constitutes valuable consideration to the
Borrower, which consideration is uninterrupted and continuous since the dates on
which the Loan was first made.  This Amendment and the other Loan Documents and
the Loan modifications and transactions provided for or contemplated hereunder
or thereunder, shall in no way adversely affect the Lien or perfection or
priority of any Lien of Lender as of the date hereof in and to any Collateral,
and are not intended to constitute, and do not constitute or give rise to, any
novation, cancellation or extinguishment of any of Borrower’s Obligations
existing as of the date hereof to Lender, or of any interest owned or held by
Lender (and not previously released) in and to any of the Collateral; it being
the intention of the parties that the transactions provided for or contemplated
herein shall be effectuated without any interruption in the continuity of the
value and consideration received by Borrower, and of the attachment, perfection,
priority and continuation in favor of Lender in and to all Collateral and
proceeds.

 
 

--------------------------------------------------------------------------------

 

14.           Loan Documents.  This Amendment shall amend all Loan Documents as
of the date hereof to reflect the increase of the Inventory Loan Component from
$40,000,000.00 to $50,000,000.00.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on their behalf as of the day and year first written above.


Witnessed By:



   
TEXTRON FINANCIAL CORPORATION
  /S LISA TOOMEY
         
By:
/S/ JOHN D’ANNIBALE
  /S/ GINGER HAYES
 
Name:  John D’Annibale
   
Its:  Vice President
                   
SILVERLEAF RESORTS, INC.
   /S/ MIKE NORRIS
         
By:
/S/ HARRY J. WHITE, JR.
  /S/ PHIL DAVIS
 
Name:  Harry J. White, Jr.
   
Its:  Chief Financial Officer





STATE OF CONNECTICUT
)
   
)
ss:  Glastonbury

COUNTY OF HARTFORD


At Glastonbury n said County and State on this 6th day of November, 2007,
personally appeared John D’Annibale duly authorized Vice President of Textron
Financial Corporation, and he acknowledged the foregoing instrument by him
signed and sealed to be his free act and deed and the free act and deed of
Textron Financial Corporation.



 
Before me:
/S/ MARIE G. IRIZARRY
     
Notary Public in and for said State
     
My Commission expires:  July 31, 2012
 





STATE OF TEXAS
)
   
)
ss:

COUNTY OF DALLAS


At _______ in said County and State on this 1st day of November, 2007,
personally appeared Harry J. White, Jr., duly authorized officer of Silverleaf
Resorts, Inc., and he/she acknowledged the foregoing instrument by him/her
signed and sealed to be his/her free act and deed and the free act and deed of
Silverleaf Resorts, Inc., a Texas corporation, on behalf of the corporation.

 
 

--------------------------------------------------------------------------------

 



 
Before me:
/S/ JOANN POSIVAL
     
Notary Public in and for said State
     
My Commission Expires:  July 22, 2008
 





List of exhibits to Agreement not filed herewith:


Exhibit A          Form of Inventory Note
 
 

--------------------------------------------------------------------------------
